ADAMS, Circuit Judge,
concurring.
I concur fully in the majority opinion, but write separately to emphasize what is already stated therein: that the disposition of the case at bar does not signal a retreat from our holding in Gipson v. New Jersey Supreme Court, 558 F.2d 701 (1977) (per curiam). State courts bear primary responsibility for the discipline of their bar and, in general, the federal judiciary is to exercise no supervisory role in state bar disciplinary proceedings.
Nor does today’s decision, in my view, turn on the rather metaphysical question of whether the New Jersey disciplinary structure should be construed to involve three distinct, as opposed to one extended, proceeding. That question, while intriguing, is nonetheless subordinate to the critical inquiry, mandated by Gibson v. Berryhill, 411 U.S. 564, 93 S.Ct. 1689, 36 L.Ed.2d 488 (1973), namely, whether the state procedure in question offers “the opportunity to raise and have timely decided by a competent state tribunal the federal issues involved.” Id. at 577, 93 S.Ct. at 1697 (emphasis added). The crucial facts here are that the New Jersey procedure, as described by the parties, will not provide Mr. Hinds with a timely adjudication of his First Amendment claims, and that, in the meantime, the spectre of professional discipline may deter him from exercising his constitutional right freely to express his opinions. If the New Jersey procedure were structured so as to provide Mr. Hinds a prompt and meaningful hearing on his constitutional arguments, or if his challenge did not implicate a right that is offended whenever its uninhibited enjoyment is deterred, the result today might well be different.